18 N.J. 547 (1955)
114 A.2d 857
IN THE MATTER OF SALVATORE B. CAFIERO, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued June 16, 1955.
Decided June 16, 1955.
For the order: Mr. Charles W. Broadhurst.
For the respondent: Mr. Salvatore B. Cafiero, pro se.
PER CURIAM.
It appears from a certified record of the Court of General Sessions of the County of New York that on February 3, 1954 the respondent entered a plea of guilty of the crime of forgery, second degree, in the aforesaid court, and that on June 24, 1954 he was given a suspended sentence, placed on probation for a period of ten years and directed to make restitution in the sum of $43,350.
An order to show cause was duly allowed and served and the respondent appeared in response thereto. Under the *548 admitted circumstances the name of the respondent is accordingly stricken from the roll of attorneys.
For disbarment  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.